—In an action, inter alia, for a judgment declaring that the plaintiff is the owner of certain real property, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered June 29, 2000, which denied their motion to vacate the parties’ stipulation of settlement dated January 12, 2000.
*443Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that there was no evidence of fraud so as to relieve the defendants of their obligations under the parties’ stipulation of settlement dated January 12, 2000 (see, Hallock v State of New York, 64 NY2d 224, 230; Binensztok v Bello, 285 AD2d 619, 621).
The defendants’ remaining contentions are without merit. Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.